Name: Commission Regulation (EEC) No 1340/87 of 14 May 1987 suspending advance fixing of the import levy for cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 5 . 87 No L 126/ 15Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1340/87 of 14 May 1987 suspending advance fixing of the import levy for cereals Whereas, the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1579/86 (2), and in particular the first subparagraph of Article 15 (7) thereof, Whereas Article 15 (7) of Regulation (EEC) No 2727/75 provides that the provisions concerning advance fixing of the levy may be suspended if the market situation shows that the application of these provisions is causing or is likely to cause difficulties ; Whereas the uncertainty over prices for the new marke ­ ting year is likely to encourage advance fixing of the levy in respect of quantities considerably larger than those to be expected in normal circumstances ; Whereas the application of the provisions concerning the advance fixing of the levy on cereals should accordingly be suspended until a normal situation is restored ; Article 1 Advance fixing of the import levy on the products referred to in Article 1 (a), (b), (c) and (d) of Regulation (EEC) No 2727/75 is hereby suspended from 15 to 22 May 1987. Article 2 This Regulation shall enter into force on 15 May 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 May 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (A OJ No L 139, 24 . 5 . 1986, p. 29 .